 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS MONTANO,                                    No. 2:19-cv-00650 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding through counsel, has filed a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. §2254. The matter was referred to the United States

19   Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On June 28, 2019,

20   respondent filed a motion to dismiss. ECF No. 8. A motion hearing is scheduled for September

21   5, 2019. Id. However, petitioner has failed to file an opposition, or statement of non-opposition

22   within the requisite deadline. See ECF No. 3.

23          Accordingly, IT IS HEREBY ORDERED that:

24      1. The motion hearing date of September 5, 2019 at 9:00 a.m. is VACATED;

25      2. Petitioner shall show cause, in writing, within 14 days, why this matter should not be

26          dismissed for failure to prosecute and/or to follow a court order pursuant to Federal Rule

27          of Civil Procedure 41(b). The filing of an opposition, or statement of non-opposition,

28          within this timeframe will serve as cause and will discharge this order. If petitioner files
                                                       1
 1         an opposition, petitioner shall also address why this motion should not be taken under

 2         submission and decided on the papers.

 3   Dated: August 23, 2019
                                             /s/ Gregory G. Hollows
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
